Mr. President, please accept my warm congratulations on your election to this responsible office. I wish you and the SecretaryGeneral success in your endeavors.
182.	We also thank the President of the thirty-fifth session of the General Assembly, Mr. von Wechmar, for his work, which was certainly not an easy task.
183.	Our good wishes go to Vanuatu and Belize, as new Members of the United Nations.
184.	International events since the preceding session of the General Assembly have alerted the peoples to the urgent need to defend world peace with all determination. A wave cf escalating armament and militarization in international affairs is flooding the world and is threatening to wash away the still uncompleted foundation for a stable peace. War has become a real danger again. Reactionary quarters are taking even nuclear war into consideration as an aspect of their policy. It is therefore imperative for all peace-loving people and for the United Nations to steer international developments into the calm waters of dispassionate and mutually beneficial cooperation in the interests of coexistence and of humanity's survival.
185.	Today there is nothing more important than the prevention of a global conflagration, which would be a nuclear one. That means stopping the arms race, reducing tensions and, through patient dialog, seeking solutions to the complex problems facing humanity.
186.	The German Democratic Republic remains committed to peace, peaceful coexistence and international detente. The General Secretary of the Central Committee of the Socialist Unity forty of Germany and Chairman of the Council of State of the German Democratic Republic, Erich Honecker, said at the Party's tenth Congress:
"The peoples . . . should not have to go about their daily business under the threat of war, but in a secure atmosphere of peace, which should finally become their normal way of life."
Thus, my country's position is in harmony with the Charter of the United Nations and the fundamental resolutions of the Organization.
187.	There is no acceptable alternative to the policy of detente. That is borne out by contemporary developments. Detente stood its practical test in the 1970s; it proved useful to the peoples and put neither side at a disadvantage. Confrontation and preparation for war make all States and peoples suffer, irrespective of their social system.
188.	In the late 1960s and during the 1970s, international relations moved towards normalization on the basis of an approximate military balance between the States of the Warsaw Treaty and those of the North Atlantic Treaty Organization [NATO]. That balance, born out of a need for equal security, continues to exist and it is an irresponsible and dangerous exercise to seek strategic nuclear superiority. It is well known that socialism sees the guarantee of world peace not in the accumulation of more and more horrible weapons, but only in the reduction and elimination of armed forces and armaments as a result of determined negotiations.
189.	In view of the fact that stockpiles of nuclear weapons now exist with a destructive power 1.5 million times that of the bombs the United States dropped on Hiroshima and Nagasaki in 1945, the decision in favor of a responsible policy that will strengthen peace should not be difficult to take. Indifference would be fatal.
190.	The magnitude and diversity of the challenges require great efforts and comprehensive approaches by the United Nations. Particularly now, the specific significance of political dialog on all levels and in all fields is highlighted. Meetings of statesmen at the top level are desirable and useful. For a long time it has been proved that that is the suitable way to reduce distrust, to gain confidence and to find understanding. The socialist countries are prepared for that, as they have always been, provided there is respect for sovereign equality.
191.	Now, more than ever, the peoples expect the United Nations to exploit all the potential of the Charter to settle international problems. Hence the German Democratic Republic supports the Soviet Union's proposal that a special session of the Security Council be convened at the highest level. We believe that it would be rewarding to all sides and all peoples for there to be frank discussion in the Security Council of the global political issues.
192.	It should be stated here that the willingness of States to strengthen international peace and security by way of negotiations and international agreements is not and cannot be a favor by one side to the other, and therefore it cannot be the object of any deals, let alone a means of extorting accommodating conduct. The point is to fulfill a legal duty which flows from the Charter of the United Nations and a host of international instruments. Negotiation is the highest moral imperative for everybody who does not want to shoot.
193.	dialog and negotiation should primarily be oriented towards halting the arms race in all its dimensions. This means ceasing to develop and produce nuclear weapons and other weapons of mass destruction and reducing the existing arsenals of weaponry; this means preventing the geographical spread of armaments and reducing them in the individual regions. Finally, this requires the strengthening of the confidence between States and the! buttressing of international! security politically and legally for instance, by concluding a world treaty on the non-use of force, which has been on the agenda for a long time.
194.	Regrettably, all pertinent negotiations are interrupted or stalled at present. That is no wonder, because he who calculates nuclear war as a means of his policy, he who undertakes the manufacture of the neutron bomb, he who intends to keep increasing his arsenals of nuclear and other weapons of mass destruction, will reject even partial agreements such as the complete prohibition of nuclear weapon tests. He who claims large parts of the world as his exclusive sphere of interest and acts accordingly, he who converts entire regions into military staging areas, he who seeks hegemony, obviously lacks the genuine will to strengthen regional and international security by establishing nuclear-weapon-free zones or zones of peace.
195.	Driving up military expenditure to unprecedented levels, as is done in this country, means obstructing international agreements on the reduction of arms budgets. That is the logic of things, and it is reflected in all disarmament negotiations.
196.	By contrast, the proposals of the socialist countries say what needs to be done and what can be done at this moment. They are a solid bridge for understanding, an offer of goodwill and an indication of readiness to negotiate. Thus socialist foreign policy lives up to the supreme responsibility, that is, the responsibility for peace. Fresh and convincing proof of this is the Soviet proposal that has been expounded in this forum [see 7th meeting, para. 116] that the General Assembly should adopt a declaration solemnly proclaiming that States and statesmen who would be the first to use nuclear weapons would commit the gravest crime against humanity. The Soviet Union's proposal that the arms race not be extended to outer space [see AI361192, annex] also underscores that commitment to world peace. We view it as a new chance to prevent the outbreak of a nuclear war and to establish an international legal barrier to territorial arms proliferation. Therefore the General Assembly should at this session work with all its authority for such an agreement.
197.	The German Democratic Republic considers that at its thirty-sixth session the General Assembly should moreover make every effort to ensure that the SALT process will be continued, safeguarding all the positive achievements made; that military doctrines apt to facilitate nuclear war will be outlawed; and that the Committee on Disarmament in Geneva will reach agreement on the cessation of all nuclear-weapon tests, the prohibition of chemical and radiological weapons and the strengthening of security guarantees for non-nuclear-weapon States, thus providing a solid basis for the forthcoming special session of the General Assembly devoted to disarmament.
198.	What is necessary is to check the arms competition, to reduce the danger of war by establishing nuclear weapon-free peace zones, to halt the arms buildup in the world's oceans and to prevent the militarization of outer space.
199.	Steps against the danger of nuclear war in Europe are a matter of particular urgency. It is a historic accomplishment of the States of that continent that they have set in motion the process of detente, though what has been achieved is now seriously jeopardized. The planned deployment of the most modern United States medium range nuclear missiles which, it is proposed, are to be equipped with neutron warheads, is, whatever the pretext, calculated to acquire the capability to attack socialism in Europe, practically without any advance warning.
200.	Hence the goal is to attain a so-called first-strike capability. The concept is to nourish the belief that a nuclear war is not all that terrible, that it can even be won. That is an illusion, but an extremely dangerous one because it imperils mankind's existence. For this reason, more and more people are opposing that arms mania. Across political and ideological boundaries, they share a deep sense of responsibility for the destiny of nations and a firm will to avert a nuclear holocaust. This movement has our full respect.
201.	The deployment of new medium-range missiles would force the Warsaw Treaty States to take the necessary military countermeasures. To avoid that necessity and to avert a new boost in armaments, the arms drive must be halted and negotiations that will yield tangible results held without delay.
202.	It would be good if things were seen as realistically everywhere and if constantly repeated declarations of intent to engage in a dialog were finally followed by deeds, as the socialist countries, as the Soviet Union, have demonstrated again and again. We welcome the joint Soviet UnionUnited States communique on the talks held on 23 September and expect tangible results.
203.	The moratorium proposed by the USSR on the deployment of new medium-range nuclear missiles would facilitate such negotiations. Freezing the existing capability for an agreed period of time would not result in disadvantages for anybody; the climate for negotiations would be improved and the possibility of achieving tangible results increased.
204.	My country's profound commitment to peace is self-evident. The German Democratic Republic now finds itself faced with immense stockpiles of all kinds of death dealing weapons, and the territory to the. west of my country's frontier already has the highest concentration of nuclear weapons in the world. There are plans to expand and modernize this capability and to increase the personnel and move them even closer to our western frontier. That this will not serve detente is obvious. Only with political goodwill on all sides is a dynamic continuation of the process of detente possible. For this reason the German Democratic Republic expects that the Madrid meeting will agree to convene a European conference on confidence building and disarmament.
205.	Stable security in Europe includes a reasonable relationship between the two German States; peaceful coexistence alone can provide the basis for it. That is the purpose of the German Democratic Republic's policy.
206.	Ideas that are unrealistic and incompatible with international law, as have also been pronounced here from this rostrum, are not helpful to a good neighborly relationship. On the contrary, they are bound to encourage revanchist and right-wing extremists to disturb indeed, to poison the atmosphere. This is bound to put obstacles in the .way of the necessary normal relationship.
207.	A sense of realism in the conduct of policy has nowadays become essential for international security. In the national interest, that means above all respect for the legitimate concerns of other States, dependability, a responsible attitude in fulfilling accepted international obligations and correspondence between words and deeds.
208.	A realistic and calculable policy means, first and foremost, a policy serving mankind's fife and objectives, that is, a policy which promotes peace. He who wishes to work for peace in Europe must not erect walls of super armament against, the possibility of coexisting in peace based on sovereign equality and in prosperity. Further more, he must not contribute to the establishment of a staging ground for a devastating nuclear war. Such policies will not be welcomed by the peoples.
209.	The improved political climate of the 1970s also visibly invigorated international economic exchanges. Is it not remarkable that in the last decade EastWest trade more or less quadrupled? Regionally and globally, common concerns were being addressed, the beginnings of solutions were emerging and new forms of mutually beneficial cooperation were proving their worth. But in this area, too, reactionary forces resorting to boycotts, embargoes, economic pressure and threats now intend to extend their confrontationist course into international relations. This impedes a democratic restructuring of international economic relations. No one who wants to exploit economic exchanges in the interest of power and a policy of strength can be interested in settling those problems on the basis of sovereign equality.
210.	The German Democratic Republic's policy is to contribute to prosperous international economic cooperation. All States should base their actions on the Charter of Economic Rights and Duties of States [General Assembly resolution 3281 (XXIX)].
211.	The German Democratic Republic's position, based on principle, invariably implies support for the developing countries in their struggle for the new international economic order and against neocolonialism and foreign exploitation.
212.	We have always promoted to the best of our ability the extension of detente to all regions of the globe, as the United Nations has urged. To that end we have also worked as a member of the Security Council. Certainly not all the conflicts were eliminated in the 1970s, but conditions for further progress became more favorable. The confrontationist course and the territorial spread of the arms race, however, jeopardize those achievements and encourage anew aggression, terrorism and subversion, which in the case of Israel and South Africa, with the support of certain other States, have been declared State policy.
213.	Strengthening the international authority of the Palestine Liberation Organization [PLO] is therefore all the more important. The right of the people of Palestine to establish a State of its own is being increasingly recognized. A lasting Middle East peace settlement will be possible only if any action is based on the notion that no solution is possible without or against the PLO.
214.	In southern Africa, the racist regime is increasing its efforts to make Namibia a neocolonial satellite State. While the group of five Western States has been showing understanding for South Africa's position, it seeks to force the South West Africa People's Organization [SMPO] to capitulate. There is an effort to invalidate Security Council resolution 435 (1978).
215.	The German Democratic Republic declares its solidarity with the decisions on the question of Namibia adopted by the Council of Ministers of the Organization of African Unity [fMl/1 at its meeting at Nairobi [see A/36/534, annex I]. It voted in favor of General Assembly resolution ES8/2 adopted at the eighth emergency special session, condemning the continued occupation of Namibia and calling for mandatory sanctions to be taken against South Africa. SWAPO can be sure of our continued firm support.
216.	Also from this rostrum, the German Democratic Republic condemns the attack of the South African racist regime on sovereign Angola and demands the immediate cessation of all military aggression.
217.	The arms race has now also reached the Indian Ocean. Concerned at this development, and because of the naval presence and feverishly reinforced systems of bases, the littoral and hinterland States of the Indian Ocean are striving to set up a zone of peace. The German Democratic Republic supports that effort and holds that the planned conference on that subject should be convened very soon. We have made proposals for its proceedings in the Ad Hoc Committee on the Indian Ocean, and we hope that they will be helpful in the matter.
218.	The German Democratic Republic resolutely supports the demand for the withdrawal of foreign troops from South Korea and is in favor of the proposals of the Democratic People's Republic of Korea for the country's reunification.
219.	The peoples of the Middle East and of SouthEast Asia are making great efforts towards collective security in their regions. We are in accord with Afghanistan's proposals for the solution of the situation around that country, and sympathize with its struggle against the counterrevolutionary forces that are being steered and armed from outside. The willingness of that country's Government to have the United Nations participate in relevant negotiations is fresh evidence of a constructive accommodation in the interest of a political solution to the problem. Important proposals have come from the USSR for detente in the Gulf area.
220.	We have great respect for the people of Kampuchea and its Government. The German Democratic Republic strongly rejects all designs of imperialist and hegemonist quarters to disturb peaceful" reconstruction. The seat in the Organization belongs to the representatives of the People's Republic of Kampuchea, which has amply demonstrated its constructive policy by making far-reaching proposals to the States in the region.
221.	It is necessary, we believe, to intensify the struggle against the mass violation of human rights by imperialism, colonialism and fascism. Moreover, the Organization should do everything in its competence to promote solutions to basic social problems.
222.	The German Democratic Republic submitted at the previous session of the General Assembly a draft resolution against ideologies and practices of fascism and neo-fascism. I wish to take this opportunity to thank all the delegations that supported it.
223.	I trust that representatives will agree with me when I say today that meanwhile a great deal of new evidence of Fascist terror, in El Salvador and elsewhere, has come forth. The interrelation between that phenomenon and the described negative trends in international affairs is evident.
224.	The German Democratic Republic therefore believes that it is essential to take appropriate measures in order to oppose with even greater determination the extremist proponents of war and hatred between nations.
225.	Finally, let me assure the Assembly that the German Democratic Republic is firmly resolved to contribute in a businesslike and constructive spirit to such results of this session of the General Assembly as will help promote world peace and preserve the detente process as the dominating trend in international life in the 1980s.
